Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschlbeck (DE 102010022127) (English translation included with copy of reference) in view of Roth (US 2013/0209213) and Weber (DE 195 01 637) (English translation included with copy of reference).
	Eschlbeck discloses a palletizing apparatus comprising 
a set-down belt which has a circulating conveyor belt 14 that defines a transport face for transporting article layers, and a compressing apparatus which has at least one front-side stop 20 and one rear-side stop 22, 
wherein a set-down belt is movable in a longitudinal direction BR1, BR2 (FIGS. 2, 4) relative to a compressing apparatus.
Eschlbeck does not disclose a first longitudinal position, in which a transport face is arranged in a manner offset in a longitudinal direction with respect to a compressing apparatus, a second longitudinal position, in which an article layer located on a transport face is arranged between stops in a longitudinal direction, a first deflection roller, and a set-down belt that moves from a second longitudinal position into a first longitudinal position, wherein an article layer that is located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop.
Roth discloses compressing apparatus which has one front-side stop 90 and one rear-side stop 80, and a fork-supported set-down belt 216 that is movable in a longitudinal direction BR1, BR2 (FIGS. 2, 4) relative to a compressing apparatus between-
a first longitudinal position (FIG. 5), in which a transport face is arranged in a manner offset in a longitudinal direction (X) with respect to a compressing apparatus, and 
a second longitudinal position (FIG. 3a), in which an article layer located on a transport face is arranged between stops in a longitudinal direction.
Roth further discloses that belt 215 “may run in the same direction in either a clockwise or counter-clockwise manner and the belts may run at different or the same speeds.” (Para. 50). Finally, Roth teaches operation via control of belt 215 thusly:
(Para. 53) Referring to FIGS. 3a and 3b, an item 300 is shown being conveyed along the forks 65 so as to be stacked on a previously stacked item 305.
(Para. 54) As the item 300 moves past the position of the backstop 80, then the backstop 80 may move down generally vertically such that the tines 85 interdigitate with the forks 65.…Referring still to FIG. 3a, the item 300 may be retracted against the backstop 80 to advance the item 300 to the left in a longitudinal direction along the forks 65. This may occur by rotating the belt 215, or by moving the forks 65 in a lateral direction to the right against the backstop 80, or by combinations of rotating the belt 215 while moving the forks 65 against the backstop 80. 
	Consequently, Roth discloses a control device for controlling a set-down belt which is set up to drive a circulating conveyor belt with variable speeds (para. 50) such that, when a set-down belt moves from a second longitudinal position into a first longitudinal position, an article layer located on a transport face is pushed temporally in 
	And, Weber discloses a set-down belt 4 that comprises a first deflection roller 4a that is rotatable about a first axis of rotation. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a set-down belt 4 that comprises a first deflection roller 4a that is rotatable about a first axis of rotation, as taught by Weber, thereby achieving higher palletizing speeds than that of previous apparatus’.
Weber does not explicitly disclose a diameter of a first deflection roller is at most  2% of a width of a conveyor belt. It is noted that Weber does not explicitly disclose 2%. MPEP 2144.05 states that “In order to properly support a rejection on the basis that an invention is the result of “routine optimization”, the examiner must make findings of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652